SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

565
KA 15-00157
PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DENNIS TRIPLETT, ALSO KNOWN AS “NANNY,”
DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered January 2, 2015. The judgment convicted
defendant, upon his plea of guilty, of attempted murder in the second
degree (three counts), assault in the first degree (three counts) and
criminal possession of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of three counts each of attempted murder in
the second degree (Penal Law §§ 110.00, 125.25 [1]) and assault in the
first degree (§ 120.10 [1]), and one count of criminal possession of a
weapon in the second degree (§ 265.03 [1] [b]). Contrary to
defendant’s contention, the record establishes that he knowingly,
voluntarily and intelligently waived the right to appeal (see People v
Smith, 138 AD3d 1496, 1497; see generally People v Lopez, 6 NY3d 248,
256). We conclude that the valid waiver of the right to appeal
encompasses defendant’s challenge to Supreme Court’s disqualification
of his original attorney (see People v Segrue, 274 AD2d 671, 672, lv
denied 95 NY2d 908). In any event, defendant failed to preserve that
challenge for our review (see People v Tineo, 64 NY2d 531, 535-536),
and we decline to exercise our power to review it as a matter of
discretion in the interest of justice (see CPL 470.15 [3] [c]).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court